Citation Nr: 1614326	
Decision Date: 04/08/16    Archive Date: 04/25/16

DOCKET NO.  13-02 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a ventral hernia.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel



INTRODUCTION

The Veteran served on active duty from November 1968 to December 1971, from August 1984 to October 1984, and from June 2004 to June 2006.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied entitlement to service connection for a ventral hernia.

In February 2016, the Veteran was afforded his requested Board hearing before the undersigned at the RO (Travel Board hearing).  A hearing transcript has been associated with the claims file.  

The Agency of Original Jurisdiction (AOJ) added treatment records to the claims file following the October 2012 statement of the case (SOC).  To date, these records have not been reviewed by the AOJ, and no waiver from the Veteran or his representative was received.  However, the Board finds that the Veteran is not prejudiced by this lack of review by the AOJ, as, upon remand, the AOJ will be able to review these records in the first instance during their readjudication of the issue.  Thus, a waiver for this evidence is not necessary at this time.  38 C.F.R. §§ 20.800, 20.1304 (2015).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

At his February 2016 Board hearing, the Veteran testified that he was hospitalized in service at the Army Hospital in Fort Bragg, North Carolina, some time between late Spring 1969 to early Fall 1969.  Service treatment records (STRs) in the claims file do not include any reports from that Army Hospital.  At his hearing, the Veteran argued that his STRs were incomplete.  VA has a duty to obtain the treatment records.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2014); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).  

A remand is also required to afford the Veteran a VA examination.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2015).  An examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record: (1) contains competent evidence that the claimant has a current disorder, or persistent or recurrent symptoms of disorder; and, (2) indicates that the disorder or symptoms may be associated with the claimant's active military, naval, or air service; but, (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.

A VA treatment record dated in December documents a diagnosis of status post abdominal hernia repair.  A December 2012 VA Medical Center (VAMC) Problem List includes ventral hernia.  At his hearing, the Veteran reported having a hernia scar.  Regarding a possible relationship to service, the Veteran testified that he noticed a knot in his abdomen during his first period of military service.  The Veteran stated that the knot kept increasing in size during his active military service, but he did not seek treatment for the knot (which the Veteran stated was eventually diagnosed as a hernia) until 2009, three years after his active duty.  He testified that the hernia was made worse by physical training (PT) during service.  The medical records document that the Veteran underwent a hernia repair surgery in 2009 by a private physician.  The Veteran is competent to describe a knot on his abdomen.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Therefore, the claims file contains evidence of a current disorder and that may be related to service.  The Veteran has never been provided a VA examination and medical opinion for this claim.  An opinion is needed to assess whether a current hernia had its onset in service.  Thus, a remand to obtain a VA examination and medical opinion is needed.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79, 81-85 (2006).

The Veteran is hereby notified that it is his responsibility to report for the examinations scheduled in connection with this REMAND at whatever location it is scheduled, and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2015).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all of the Veteran's records from the Army Hospital in Fort Bragg, North Carolina, dated from late Spring 1969 to early Fall 1969.  

If any requested records are unavailable, the Veteran must be notified in writing of the inability to obtain them, the efforts made to obtain them; and of the further actions that will be taken, in accordance with 38 C.F.R. § 3.159(e) (2015).

2.  Schedule the Veteran for a VA examination to determine whether a current ventral hernia, or its residuals, is related to service.  The examiner should note review the claims file. 

The examiner should address the following:

(a)  Does the Veteran have a current ventral hernia, to include a scar (a disability present at any time since 2010)?

(b)  If so, is it at least as likely as not (a 50 percent probability or greater) that the current disability had its onset in active service, or is otherwise the result of a disease or injury in service?  

The Veteran is competent to report his in-service and post-service symptoms.  Therefore, in forming his or her opinion, the VA examiner must ask the Veteran about his symptoms during active military service and since service.  The examiner must also comment on whether the Veteran's report of observing a knot in service would be sufficient, if accepted, to show (at least as likely as not) the presence of the current ventral hernia or its residuals.  The examiner should also report whether there is any medical reason for rejecting the Veteran's reports.

Any opinion expressed by the VA examiner should be accompanied by reasons.  If medical literature is relied upon, the examiner should specifically cite the material utilized.  

If the VA examiner is unable to offer an opinion without resorting to speculation, the examiner should state whether the inability is due to the limits of the examiner's medical knowledge, the limits of medical knowledge in general; or there is additional evidence, which if obtained, would permit the opinion to be provided.  

3.  If the claim remains denied, issue a supplemental SOC.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

